Charles Lidgett plaint. agt Nicho Paige Deft in an action of Reveiw of a case tried at the last County Court held at Boston for the Summe of £.243:02:0. good and currt mony of New-England due by bond under his hand and Seale bearing date. July. 20th 1676. with all other *834due damages &c. . . . The Jury . . . found for the plaint. the Forfiture of the bond being. £.243:02:0. mony & costs of Court. The Court on request of the Deft and hearing of the plaint, chancered this Forfiture to one hundred twenty one pound eleven Shillings mony & costs of Court.